                       Case 18-19441-EPK   Doc 1568    Filed 02/11/20    Page 1 of 9




         ORDERED in the Southern District of Florida on February 11, 2020.




                                                        Erik P. Kimball, Judge
                                                        United States Bankruptcy Court
_____________________________________________________________________________


                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION

         In re:

         160 Royal Palm, LLC,                          Case No. 18-19441-EPK

               Debtor.                                 Chapter 11
         ____________________________________/

                  ORDER APPROVING CONTINGENCY FEE APPLICATION FOR
                    COMPENSATION OF SHRAIBERG, LANDAU & PAGE, P.A.

                  THIS MATTER came before the Court for hearing on February 10, 2020 upon

         the Application for Contingency Compensation of Special Litigation Counsel for

         Debtor 160 Royal Palm, LLC [ECF No. 1150] (the “Application”) filed on behalf of

         Philip J. Landau, Esq. and Shraiberg, Landau & Page, P.A. (together, the

         “Applicants”).

                      Having reviewed the Application, taking into consideration 11 U.S.C.

         §328 and for the reasons stated on the record which are incorporated herein and

         ^`
                                                   
             Case 18-19441-EPK     Doc 1568    Filed 02/11/20   Page 2 of 9




attached hereto as EXHIBIT A, and the Court being otherwise fully advised in the

premises, it is hereby ORDERED and ADJUDGED that:

       1.      The Application [ECF No. 1150] is APPROVED.

       2.      The Application is approved in the amount of $15,479,941.39,

which amount is the contingent fee requested in the Application, less the fees

awarded to Dechert for work on matters relating to estimation of KK-PB Financial,

LLC’s mortgage claim.

                                         ###

SUBMITTED BY:

Philip J. Landau, Esq.
Shraiberg, Landau & Page P.A.
Attorneys for 160 Royal Palm, LLC
2385 NW Executive Center Dr., #300
Boca Raton, FL 33431
Tel. (561) 443-0800
Facsimile: (561) 998-0047
Email: plandau@slp.law

Philip J. Landau, Esq. is directed to serve a copy of this Order upon all interested
parties and file a certificate of service with the Court.




^`
                                           
Case 18-19441-EPK   Doc 1568   Filed 02/11/20   Page 3 of 9
Case 18-19441-EPK   Doc 1568   Filed 02/11/20   Page 4 of 9
Case 18-19441-EPK   Doc 1568   Filed 02/11/20   Page 5 of 9
Case 18-19441-EPK   Doc 1568   Filed 02/11/20   Page 6 of 9
Case 18-19441-EPK   Doc 1568   Filed 02/11/20   Page 7 of 9
Case 18-19441-EPK   Doc 1568   Filed 02/11/20   Page 8 of 9
Case 18-19441-EPK   Doc 1568   Filed 02/11/20   Page 9 of 9
